PER CURIAM.
In this direct criminal appeal, appellant complains that the trial court impermissi-bly took into account in reaching its decision regarding a sentence a prior criminal charge of which he had been acquitted following a jury verdict of not guilty. See, e.g., Epprecht v. State, 488 So.2d 129 (Fla. 3d DCA 1986) (a court may not consider charges of which an accused has been acquitted in passing sentence). Because this issue was not preserved by a timely objection or other request for action in the trial court and does not involve “fundamental error,” we affirm. § 924.051(3), Fla. Stat. (1997).
AFFIRMED.
ALLEN, WEBSTER and BROWNING, JJ., CONCUR.